Citation Nr: 1134213	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  00-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1998 and February 1999 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
In December 1999, the Veteran presented testimony at a hearing conducted at the New York RO before a hearing officer.  In June 2009, the Veteran presented testimony at a hearing in Washington, DC before the undersigned.  Hearing transcripts have been associated with the claims file.

In September 2009, the Board remanded the listed issues for additional development.  The Board also remanded the issue of entitlement to service connection for hearing loss.  In February 2011, the RO granted entitlement to service connection for hearing loss.  As the appeal of this issue was resolved, it is no longer for consideration by the Board.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, currently diagnosed GERD is related to active military service.  

2.  Resolving reasonable doubt in the Veteran's favor, currently diagnosed tension headaches are related to service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a gastrointestinal disability, namely GERD, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

2.  The criteria for entitlement to service connection for tension headaches have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants in substantiating their claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice or assistance is considered moot. 

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Additionally, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(3), (4).

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include headache and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b).

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "irritable bowel syndrome" and replace it with "functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  See 76 Fed. Reg. 41696-41698 (July 15, 2011).  Note to paragraph (a)(2)(i)(B)(3) indicates that FGIDs are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific FGIDs include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Id.  This amendment is applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.  Id.  

Evidence of record indicates the Veteran served in the Southwest Asia theater during the applicable time period and as such, is a "Persian Gulf veteran."  See 38 C.F.R. § 3.317(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Gastrointestinal disorder

The Veteran asserts that he has GERD that is related to his service in the Persian Gulf.  

Service treatment records show that the Veteran complained of vomiting and left side pain in November 1989.  He complained of vomiting again in February 1990.  There were no reports of gastrointestinal (GI) problems in the remainder of the service records.  An April 1992 service discharge examination was negative for any relevant abnormalities and the Veteran denied frequent indigestion or stomach trouble in an accompanying report of medical history.  

A January 1994 VA treatment entry included an impression of epistaxis/rule out GERD.  He was prescribed nose drops and Mylanta as needed.  A February 1994 VA general medical examination noted that there were no complaints of dysphagia or GI symptoms.  A December 1994 VA treatment note reflects the Veteran's reports of stomach pain and persistent right upper quadrant pain for three days.  A diagnostic impression of gastritis was made.  

Records from a private hospital dated in December 1994 indicate the Veteran presented with complaints of right upper quadrant pain.  Impression included rule out cholecystitis and questionable gastritis.  

On VA general medical examination in February 1995, the Veteran reported nausea.  Examination of the digestive system was negative and no hernia was noted.  A February 1995 VA psychiatric examination reflects the Veteran's complaints of constant nausea and sharp pains in his right upper quadrant.  March 1995 VA treatment reports noted that the Veteran complained of constant nausea and a GI work up indicated probable diagnosis of esophageal reflux.  An April 1995 letter from a VA psychiatrist noted that the Veteran began experiencing vomiting after returning from the Persian Gulf.  Gastrointestinal disorders (hiatal hernia and chronic vomiting) were noted.  

The Veteran underwent an upper GI series in April 1995.  Impression was very minimal hiatus hernia; no gastroesophageal reflux; normal esophageal motility.  The stomach emptied well during the course of the examination.  Gastroenterology notes dated in April 1995 included impressions of small hiatal hernia, questionable reflux, and peptic ulcer disease, secondary to H. pylori.  A May 1995 VA treatment note reflects an impression of dyspepsia.  Gastric biopsy showed minimal chronic inflammation.  No H. pylori seen.  A July 1995 gastroenterology note included an impression of GERD and pancreatic calcifications.  An August 1995 VA Persian Gulf Registry Code Sheet reflects the Veteran's complaints of intestinal problems.

During a November 1996 VA examination, the Veteran reported daily epigastric burning and vomiting for two years.  A diagnosis of GERD was made following a physical examination and a review of the Veteran's claims file.

An April 1997 VA treatment note reflects an assessment of abdominal pain syndrome of unclear etiology along with symptoms which sounds like nocturnal reflux.  A May 1997 VA stomach examination reflects the Veteran's complaints of vomiting two to three times per day and daily reflux.  An accompanying GI series found a small hiatal hernia with minimal reflux.  On VA general medicine examination in June 1998, the Veteran reported daily vomiting in the morning for a long time.  Diagnosis was GERD.  

During a December 1999 hearing, the Veteran testified that his GI symptoms began during his service in the Persian Gulf and had continued since that time.

VA records dated in December 2000 indicate that the Veteran was admitted for a Persian Gulf War evaluation.  The examiner concluded that the Veteran had multiple chemical and biological exposures of undetermined quantities and indeterminate proportions during service and now exhibited multiple undiagnosed illness symptomology.  A diagnosis of gastroesophageal reflex and intermittent vomiting was noted.

An August 2001 letter from a VA physician indicates that despite the Veteran's complaints of abdominal pain, nausea, and vomiting, there was no objective evidence of significant GI disease.  In response to a request for clarification, the examiner indicated that there was a diagnosis for the abdominal pain, nausea and vomiting.  In answer to the question, "if the veteran was exposed to oil fires while serving in the Persian Gulf, would it be as likely as not that the stomach conditions were residuals of this exposure?" his answer was "yes."

On VA stomach examination in September 2005, the Veteran complained of daily vomiting.  Upper GI series was reported as within normal limits.  The diagnosis was normal upper GI series, obesity, and vomiting - functional or psychogenic in nature.  

During a June 2009 hearing, the Veteran testified that he began having GI symptoms in 1991 and that he continued to experience these symptoms.  He originally treated his stomach problems with Mylanta and Pepto Bismol until he started going to VA for treatment.  

A January 2010 VA examination reflects the Veteran's complaints of heartburn and discomfort in the substernal area compatible with reflux.  Following physical examination, a diagnosis of GERD was made.  The examiner noted that the Veteran had diagnostic tests in the past which confirmed GERD.  The findings had been minimal with a small hiatal hernia and during the time of the procedures, there was no evidence of reflux.  However, his clinical symptoms suggested reflux.  The examiner opined that whether this was related to Gulf War service was "questionable" and he noted that there was no documentation in the record that the Veteran had reflux in 1991 or symptoms suggestive of reflux.  The examiner further stated that it was less likely than not that the present reflux symptoms that started in 1996 and were diagnosed in 1996 were present during the time of his military service in 1991.  

The Veteran has reported various GI complaints and medical evidence establishes a current diagnosis of GERD.  As such, the undiagnosed illness provisions are not for application.  See 38 C.F.R. § 3.317.  

In considering whether currently diagnosed GERD is related to active military service or events therein, the Board observes that service records are negative for objective evidence of a chronic gastrointestinal disorder.  The Veteran, however, is competent to report that he experienced abdominal distress, such as nausea and vomiting, during service and continuing to date.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  In assessing the credibility of these statements, the Board notes that the Veteran denied any stomach trouble at separation and no GI complaints were noted on general medical examination in February 1994.  Notwithstanding, the Veteran reported the use of over-the-counter medication prior to seeking treatment and an impression of "rule out GERD" was noted as early as January 1994.  The Veteran's wife also submitted a statement indicating he would vomit in the mornings and evenings after service in the Persian Gulf and that there was no apparent cause for these symptoms.  

Various opinions regarding etiology are of record.  An April 1997 statement noted abdominal pain syndrome of unclear etiology.  An August 2001 statement suggests that the stomach conditions were a residual of any exposure to oil fires.  This statement, however, was not supported by rationale.  The August 2005 examiner indicated the reported vomiting was functional or psychogenic in nature.  The August 2010 VA examiner indicated that the relationship between GERD and Gulf War service was questionable, but then went on to provide a negative opinion.  This opinion, however, appears to be based at least in part on an inaccurate factual premise.  That is, that there was an absence of reflux symptoms prior to 1996.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the cause of the Veteran's gastrointestinal complaints, namely GERD, may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the appellant to prevail, however, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, to include the Veteran's statements and testimony, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for GERD is warranted.  See 38 C.F.R. § 3.102.

Headaches

The Veteran contends that his headaches developed after his service in the Persian Gulf.  Additionally, in a September 2000 statement, the Veteran asserted that his headaches are secondary to his service-connected disorders.  

The Veteran complained of headaches in July 1989, which is prior to his Persian Gulf service.  There are no additional reports of headaches in the service treatment records.  An April 1992 service discharge examination was negative for any relevant abnormalities and the Veteran denied frequent or severe headaches in an accompanying report of medical history.  

A January 1994 VA Persian Gulf Registry Code Sheet reflects the Veteran's reports of headaches.  At a February 1995 VA general medical examination, the Veteran reported headaches.  A November 1996 VA eye examination found that there was no ophthalmologic explanation for the Veteran's reported visual blurring with headaches, questionable migraine.  

A June 1998 VA neurology examiner diagnosed the Veteran's headaches as tension headaches, not migraine headaches.  The examiner opined that there was no unifying diagnosis of syndrome and that somatization was to be ruled out.

A January 1999 VA psychiatric examination reflects the Veteran's reports of headaches that began while serving in the Persian Gulf.  These headaches occurred daily, were constant and were accompanied by blurred vision and a sense of hearing the ocean.  The examiner stated that there appeared to be both a physical and a psychogenic component to the Veteran's headaches as the physical basis alone did not account for the evasive psychosocial difficulties he attributed to them.  Assessment included somatization disorder, pain disorder (headaches), and vascular headaches.

A February 1999 VA neurological examiner diagnosed the Veteran with tension/vascular headaches with a possible cervicogenic component due to mild cervical facet syndrome.  The examiner stated that the Veteran's headaches may well have a basis in anxiety but that they appeared to be bonafide symptoms, eleptic objective findings.  Somatization implied a psychiatric disturbance in which symptoms of an organic nature were really due to mental health issues and in this regard, all tension headaches were due to somatization.  To the extent that his neck pain triggered or added to his head aches, which was probably the case, there was some "organic" basis for his head pain.  However, a cervicogenic headache was usually a clinical diagnosis without reliable radiological basis.

During a December 1999 hearing, the Veteran testified that his headaches began during his service in the Persian Gulf and had continued since that time.

A December 2000 VA Persian Gulf War Evaluation noted that a recent head CT scan was negative.  The examiner concluded that the Veteran had multiple chemical and biological exposures of undetermined quantities and indeterminate proportions and now exhibited multiple undiagnosed illness symptomology.   

An October 2003 VA examination noted that the Veteran has experienced daily headaches since 1995.  A December 2003 VA neurological examination indicates a history of headaches since 1992.  A diagnosis of common migraine was made.

A September 2005 VA neurological examination contained a diagnosis of tension headaches secondary to Persian Gulf exposure.

During a June 2009 hearing, the Veteran testified that he experienced headaches on a daily basis.

A January 2010 VA neurological examination reflects the Veteran's continued reports of constant headaches since service.  A diagnosis of tension headaches was made following a physical examination.  Following a review of the Veteran's claims file, the examiner opined that the etiology of the Veteran's tension headaches was very nonspecific, although it was certainly aggravated or brought on by any physical or emotional duress.  It can be brought on or worsened by anything from nervousness, worry or any physical condition which generates pain and discomfort.  The Veteran had a multitude of physical complaints, all of which had an adverse effect on the occurrence and the intensity of the headaches, but the examiner could not without any medical certainty assign a degree of impairment from any one of these separate symptoms that the Veteran had.  There was not a known condition of headaches due to an undiagnosed condition and it was the examiner's opinion that it was as likely as not that "this" was not descriptive of this particular Veteran because it seemed to be more directly secondary to stress and physical problems per history.

Medical evidence of record shows a current diagnosis of tension headaches.  As the disability has been diagnosed, the undiagnosed illness provisions are not for application.  See 38 C.F.R. § 3.317.  

As discussed, service records do not show a chronic disability manifested by headaches.  The Veteran, however, is competent to report experiencing headaches during service and continuing to date.  See Charles.  The Board observes that while the Veteran denied frequent or severe headaches at discharge, he reported headaches on his general medical examination in January 1994 and his spouse submitted a statement indicating that he experienced severe headaches after returning from the Persian Gulf.  

The record contains several medical opinions and the etiology of the Veteran's headaches has been variously attributed over the years.  In January 1999, the examiner indicated that there appeared to be both a physical and psychogenic component to the headaches.  In February 1999, the examiner indicated that there was a possible cervicogenic component and the headaches may well have a basis in anxiety.  A September 2005 examiner indicated that tension headaches were secondary to Persian Gulf exposure, but provided no rationale for this opinion.  In August 2010, the examiner indicated the etiology was nonspecific but then went on to essentially attribute the headaches to stress and physical problems.  

On review, competent evidence of record relates the Veteran's tension headaches to both stress and physical problems.  The Board notes that the Veteran is currently service-connected for various disabilities, to include PTSD, chronic fatigue syndrome, bilateral patellofemoral syndrome, tinnitus, restrictive lung disease, folliculitis, hearing loss, tinea pedis and cellulitis, and status post excision of a thyroid cyst.  Resolving reasonable doubt in the Veteran's favor, tension headaches are related to service-connected disability.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a gastrointestinal disability, namely GERD, is granted.

Entitlement to service connection for headaches is granted.



____________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


